Exhibit 10.1

HILL INTERNATIONAL, INC.

2006 EMPLOYEE STOCK OPTION PLAN

As Amended through June 11, 2012

 

Section 1. Purpose

The purpose of the Hill International, Inc. 2006 Employee Stock Option Plan (the
“Plan”) is to enable Hill International, Inc. (the “Company”) to attract,
retain, motivate and provide additional incentive to certain directors,
officers, employees, consultants and advisors, whose contributions are essential
to the growth and success of the Company, by enabling them to participate in the
long-term growth of the Company through stock ownership.

 

Section 2. Definitions

As used in the Plan:

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Board” means the Board of Directors of the Company.

“Cause” means the termination of a Participant’s employment, consulting or
advisory relationship with the Company or the termination of a Participant’s
membership on the Board because of the occurrence of any of the following
events:

(i)  the Participant materially breaches any of his obligations as an employee
or director of the Company;

(ii)  the Participant conducts his duties with respect to the Company in a
manner that is improper or negligent; or

(iii)  the Participant fails to perform his obligations faithfully as provided
in any employment agreement executed between the Company and the Participant,
engages in habitual drunkenness, drug abuse, or commits a felony, fraud or
willful misconduct which has resulted, or is likely to result, in material
damage to the Company, or as the Board in its sole discretion may determine.

“Committee” means the Compensation Committee of the Board (or any successor
committee of the Board) or such other committee that is responsible for making
recommendations to the Board (or for exercising authority delegated to it by the
Board pursuant to Section 3 of the Plan, if any) with respect to the grant and
terms of Options under the Plan; provided, however, that (i) with respect to
Options to any employees who are officers of the Company or members of the Board
for purposes of Section 16 of the Exchange Act, Committee means all of the
members of the Compensation Committee who are “non-employee directors”



--------------------------------------------------------------------------------

within the meaning of Rule 16b-3 adopted under the Exchange Act, or any
successor rule, (ii) with respect to Options to any employees who are officers
of the Company or members of the Board for purposes of Section 16 and who are
intended to satisfy the requirements for “performance based compensation” within
the meaning of Section 162(m)(4)(C) of the Code, the regulations promulgated
thereunder, and any successors thereto, Committee means all of the members of
the Compensation Committee who are “outside directors” within the meaning of
Section 162(m) of the Code, and (iii) with respect to all Options, the Committee
shall be comprised of “independent” directors.

“Company” means Hill International, Inc., a Delaware corporation, and any
present or future parent or subsidiary corporations (as defined in Section 424
of the Code) or any successor to such corporations.

“Common Stock” or “Stock” means the common stock, $0.0001 par value per share,
of the Company.

“Disability” means permanent and total disability as defined in Section 22(e)(3)
of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value”, with respect to Common Stock, shall be determined as
follows:

(i)  If the Common Stock is at the time listed on any stock exchange or the
Nasdaq National Market or the Nasdaq SmallCap Market, then the Fair Market Value
shall be the closing selling price per share of Common Stock on the date in
question on the stock exchange or the Nasdaq Market determined by the Board to
be the primary market for the Common Stock, as such price is officially reported
on such exchange or market. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

(ii)  If the Common Stock is at the time traded on the Over-The-Counter Bulletin
Board (“OTCBB”), then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question, as such price is quoted on
the OTCBB or any successor system. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.

(iii)  If the Common Stock is not listed or traded on any stock exchange or
Nasdaq System or the OTCBB, the Fair Market Value shall be determined by the
Board in good faith and in the manner established by the Board from time to time
using a reasonable valuation method.

“Incentive Stock Option” means an option to purchase shares of Common Stock
awarded to a Participant under the Plan which is designated as such or is
otherwise intended to meet the requirements of Section 422 of the Code or any
successor provision.

 

2



--------------------------------------------------------------------------------

“Non-Employee Director” means a member of the Board who is not an employee of
the Company.

“Non-Qualified Stock Option” means an option to purchase shares of Common Stock
granted to a Participant under the Plan which is designated as such or is
otherwise not intended to be an Incentive Stock Option.

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

“Participant” means an eligible person selected by the Board to receive an
Option under the Plan.

“Plan” means the Hill International, Inc. 2006 Employee Stock Option Plan.

“Retirement” means termination of employment in accordance with the retirement
provisions of any retirement plan maintained by the Company.

 

Section 3. Administration

(a)  The Plan shall be administered by the Board. Among other things, the Board
shall have authority, subject to the terms of the Plan including, without
limitation, the provisions governing participation in the Plan, to grant
Options, to determine the individuals to whom and the time or times at which
Options may be granted and to determine the terms and conditions of any Option
granted hereunder. Subject to paragraph (d) of this Section 3, the Board may
solicit the recommendations of the Committee with respect to any of the
foregoing, but shall not be bound to follow any such recommendations.

(b)  Subject to the provisions of this Plan, the Board shall have authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the operation of the Plan as it shall from time to time consider
advisable, to interpret the provisions of the Plan and any Option and to decide
all disputes arising in connection with the Plan. The Board’s decision and
interpretations shall be final and binding. Any action of the Board with respect
to the administration of the Plan shall be taken pursuant to a majority vote or
by the unanimous written consent of its members.

(c)  The Board may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent. The Board shall keep minutes of its actions under
the Plan.

(d)  The Board shall have the authority to delegate all or any portion of the
authority granted to it (consistent with applicable law) under this Section 3 or
elsewhere under the Plan to the Committee. If such authority is so delegated by
Board, the Committee shall have such rights and authority to make determinations
and administer the Plan as are specified in the delegation of authority. To the
extent that the Board delegates its authority as provided by this Section 3(d),
all references in the Plan to the Board’s authority to grant Options and make
determinations with respect thereto shall be deemed to include the Committee.

 

3



--------------------------------------------------------------------------------

Section 4. Eligibility

All officers, employees, consultants and advisors of the Company who are from
time to time responsible for the management, growth and protection of the
business of the Company, and all directors of the Company, shall be eligible to
participate in the Plan. The Participants under the Plan shall be selected from
time to time by the Board, in its sole discretion, from among those eligible,
and the Board shall determine in its sole discretion the numbers of shares to be
covered by the Option or Options granted to each Participant. Options intended
to qualify as Incentive Stock Options shall be granted only to key employees
while actually employed by the Company. Non-Employee Directors, consultants and
advisors shall not be entitled to receive Incentive Stock Options under the
Plan.

 

Section 5. Shares of Stock Available for Options

(a)  Options may be granted under the Plan for up to 8,000,000 shares of Common
Stock, each of which may be granted as Incentive Stock Options. If any Option in
respect of shares of Common Stock expires or is terminated before exercise or is
forfeited for any reason, without a payment in the form of Common Stock being
granted to the Participant, the shares of Common Stock subject to such Option,
to the extent of such expiration, termination or forfeiture, shall again be
available for grant under the Plan. Shares of Common Stock issued under the Plan
may consist in whole or in part of authorized and unissued shares, shares
purchased in the open market or otherwise, treasury shares, or any combination
thereof, as the Board may from time to time determine. Subject to Section 5(b),
the maximum number of shares that may be covered by Options granted to any one
individual during any one calendar year period shall be 500,000 shares.

(b)  In the event that the Board determines, in its sole discretion, that any
stock dividend, extraordinary cash dividend, creation of a class of equity
securities, recapitalization, reclassification, reorganization, merger,
consolidation, stock split, spin-off, combination, exchange of shares, warrants
or rights offering to purchase Common Stock at a price substantially below Fair
Market Value, or other similar transaction affects the Common Stock such that an
adjustment is required in order to preserve the benefits or potential benefits
intended to be granted under the Plan to Participants, the Board shall have the
right to adjust equitably any or all of (i) the number of shares of Common Stock
in respect of which Options may be granted under the Plan to Participants,
(ii) the number and kind of shares subject to outstanding Options held by
Participants, and (iii) the exercise price with respect to any Options held by
Participants, and if considered appropriate, the Board may make provision for a
cash payment with respect to any outstanding Options held by a Participant,
provided that the number of shares subject to any Option shall always be a whole
number.

 

Section 6. Incentive Stock Options

(a)  Subject to Federal statutes then applicable and the provisions of the Plan,
the Board may grant Incentive Stock Options and determine the number of shares
to be covered by each such Option, the option price therefor, the term of such
Option, the vesting schedule of such Option, and the other conditions and
limitations applicable to the exercise of the Option. The terms and conditions
of Incentive Stock Options shall be subject to and shall comply with

 

4



--------------------------------------------------------------------------------

Section 422 of the Code, or any successor provision, and any regulations
thereunder. Anything in the Plan to the contrary notwithstanding, no term of the
Plan relating to Incentive Stock Options shall be interpreted, amended or
altered, nor shall any discretion or authority granted to the Board under the
Plan be so exercised, so as to disqualify, without the consent of the
Participant, any Incentive Stock Option granted under the Plan pursuant to
Section 422 of the Code. The foregoing notwithstanding, any Option that fails to
be an ISO shall remain outstanding according to its terms and shall be treated
by the Company as a Non-Qualified Stock Option.

(b)  The option price per share of Common Stock purchasable under an Incentive
Stock Option shall not be less than 100% of the Fair Market Value of the Common
Stock on the date of grant. If the Participant owns or is deemed to own (by
reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or any subsidiary or parent corporation of the Company and an Incentive
Stock Option is granted to such Participant, the option price shall be not less
than 110% of Fair Market Value of the Common Stock on the date of grant.

(c)  No Incentive Stock Option shall be exercisable more than ten (10) years
after the date such option is granted. If a Participant owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than 10%
of the total combined voting power of all classes of stock of the Company or any
subsidiary or parent corporation of the Company and an Incentive Stock Option is
granted to such Participant, such Option shall not be exercisable after the
expiration of five (5) years from the date of grant.

(d)  Unless otherwise determined by the Board at the time of grant, in the event
a Participant’s employment terminates by reason of Retirement or Disability, any
Incentive Stock Option granted to such Participant which is then outstanding may
be exercised at any time prior to the expiration of the term of such Incentive
Stock Option or within three (3) months in the case of Retirement and twelve
(12) months in case of Disability (or such shorter period as the Board shall
determine at the time of grant) following the Participant’s termination of
employment, whichever period is shorter.

(e)  Unless otherwise determined by the Board at the time of grant, in the event
a Participant’s employment is terminated by reason of death, any Incentive Stock
Option granted to such Participant which is then outstanding may be exercised by
the Participant’s legal representative at any time prior to the expiration date
of the term of the Incentive Stock Option or within twelve (12) months (or such
shorter period as the Board shall determine at the time of grant) following the
Participant’s termination of employment, whichever period is shorter.

(f)  Unless otherwise determined by the Board at or after the time of grant, in
the event a Participant’s employment shall terminate for Cause, any Incentive
Stock Option granted to such Participant which is then outstanding shall be
canceled and shall terminate.

(g)  Unless otherwise determined by the Board at or after the time of grant, in
the event the a Participant’s employment shall terminate for any reason other
than death, Disability, Retirement or Cause, any Incentive Stock Option granted
to such Participant which is then outstanding may be exercised at any time prior
to the expiration of the term of such option or

 

5



--------------------------------------------------------------------------------

within three (3) months (or such shorter period as the Board shall determine at
the time of grant) following Participant’s termination of employment, whichever
period is shorter.

(h)  The aggregate Fair Market Value of Common Shares first becoming subject to
exercise as an Incentive Stock Option by a Participant during any given calendar
year shall not exceed the sum of One Hundred Thousand Dollars ($100,000.00).
Such aggregate Fair Market Value shall be determined as of the date such Option
is granted.

 

Section 7. Non-Qualified Stock Options

(a)  Subject to the provisions of the Plan, the Board may grant Non-Qualified
Stock Options and determine the number of shares to be covered by each such
Option, the option price therefor, the term of such Option, the vesting schedule
and the other conditions and limitations applicable to the exercise of the
Non-Qualified Stock Options.

(b)  The option price per share of Common Stock purchasable under a
Non-Qualified Stock Option shall be the price determined by the Board, which may
be, equal to or greater than the Fair Market Value of the Common Stock on the
date of grant.

(c)  No Non-Qualified Stock Option shall be exercisable more than ten (10) years
after the date such option is granted.

(d)  Unless otherwise determined by the Board at the time of grant, in the event
a Participant’s employment by the Company or membership on the Board terminates
by reason of Retirement or Disability, any Non-Qualified Stock Option granted to
such Participant which is then outstanding may be exercised at any time prior to
the expiration of the term of such Non-Qualified Stock Option or within three
(3) months in the case of Retirement and twelve (12) months in case of
Disability (or such shorter period as the Board shall determine at the time of
grant) following the Participant’s termination of employment, whichever period
is shorter.

(e)  Unless otherwise determined by the Board at the time of grant, in the event
a Participant’s employment by the Company or membership on the Board is
terminated by reason of death, any Non-Qualified Stock Option granted to such
Participant which is then outstanding may be exercised by the Participant’s
legal representative at any time prior to the expiration date of the term of the
Non-Qualified Stock Option or within twelve (12) months (or such shorter period
as the Board shall determine at the time of grant) following the Participant’s
termination of employment, whichever period is shorter.

(f)  Unless otherwise determined by the Board at or after the time of grant, in
the event a Participant’s employment by the Company or membership on the Board
shall terminate for Cause, any Non-Qualified Stock Option granted to such
Participant which is then outstanding shall be canceled and shall terminate.

(g)  Unless otherwise determined by the Board at or after the time of grant, in
the event a Participant’s employment by the Company or membership on the Board
shall terminate for any reason other than death, Disability, Retirement or
Cause, any Non-Qualified Stock Option granted to such Participant which is then
outstanding may be exercised at any time prior to the expiration of the term of
such Option or within three (3) months (or such shorter period as

 

6



--------------------------------------------------------------------------------

the Board shall determine at the time of grant) following Participant’s
termination, whichever period is shorter.

 

Section 8. General Provisions Applicable to Options

(a)  Each Option under the Plan shall be evidenced by a writing delivered to the
Participant specifying the terms and conditions thereof and containing such
other terms and conditions not inconsistent with the provisions of the Plan as
the Board considers necessary or advisable to achieve the purposes of the Plan
or comply with applicable tax and regulatory laws and accounting principles.

(b)  Each Option may be granted alone, in addition to or in relation to any
other Option. The terms of each Option need not be identical, and the Board need
not treat Participants uniformly. Except as otherwise provided by the Plan or a
particular Option, any determination with respect to an Option may be made by
the Board at the time of grant or at any time thereafter.

(c)  The Board shall determine whether Options are settled in whole or in part
in cash, Common Stock, other securities of the Company, or other property, and
may, in its discretion, permit “cashless exercises” pursuant to such procedures
as may be established by the Board.

(d)  No shares shall be delivered pursuant to any exercise of an Option until
payment in full of the option price therefor is received by the Company. Such
payment may be made in whole or in part in cash or by certified or bank check
or, to the extent permitted by the Board at or after the grant of the Option, by
delivery of shares of Common Stock owned by the Participant valued at their Fair
Market Value on the date of delivery, or such other lawful consideration as the
Board may in its sole discretion determine.

(e)  No Option shall be transferable by the Participant otherwise than by will
or by the laws of descent and distribution, and all Options shall be exercisable
during the Participant’s lifetime only by the Participant or the Participant’s
duly appointed guardian or personal representative.

(f)  The Board may at any time accelerate the exercisability of all or any
portion of any Option.

(g)  The Participant shall pay to the Company, or make provision satisfactory to
the Board for payment of, any taxes required by law to be withheld in respect of
Options under the Plan no later than the date of the event creating the tax
liability. In the Board’s sole discretion, a Participant may elect to have such
tax obligations paid, in whole or in part, in shares of Common Stock, including
shares retained from the Option creating the tax obligation. For withholding tax
purposes, the value of the shares of Common Stock shall be the Fair Market Value
on the date the withholding obligation is incurred. The Company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Participant.

(h)  For purposes of the Plan, the following events shall not be deemed a
termination of employment of a Participant:

 

7



--------------------------------------------------------------------------------

(i)  a transfer to the employment of the Company from a subsidiary or from the
Company to a subsidiary, or from one subsidiary to another, or

(ii)  an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the Participant’s right to
reemployment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the Board
otherwise so provides in writing.

For purposes of the Plan, employees of a subsidiary of the Company shall be
deemed to have terminated their employment on the date on which such subsidiary
ceases to be a subsidiary of the Company.

(i)  The Board may amend, modify or terminate any outstanding Option held by a
Participant, including substituting therefor another Option of the same or a
different type, changing the date of exercise or realization, and converting an
Incentive Stock Option to a Non-Qualified Stock Option, provided that the
Participant’s consent to each action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

 

Section 9. Miscellaneous

(a)  No person shall have any claim or right to be granted an Option, and the
grant of an Option shall not be construed as giving a Participant the right to
continued employment. The Company expressly reserves the right at any time to
dismiss a Participant free from any liability or claim under the Plan, except as
expressly provided in the applicable Option.

(b)  Nothing contained in the Plan shall prevent the Company from adopting other
or additional compensation arrangements for its employees.

(c)  Subject to the provisions of the applicable Option, no Participant shall
have any rights as a shareholder with respect to any shares of Common Stock to
be distributed under the Plan until he or she becomes the holder thereof.

(d)  Notwithstanding anything to the contrary expressed in this Plan, any
provisions hereof that vary from or conflict with any applicable Federal or
State securities laws (including any regulations promulgated thereunder) shall
be deemed to be modified to conform to and comply with such laws.

(e)  No member of the Board shall be liable for any action or determination
taken or granted in good faith with respect to this Plan nor shall any member of
the Board be liable for any agreement issued pursuant to this Plan or any grants
under it. Each member of the Board shall be indemnified by the Company against
any losses incurred in such administration of the Plan, unless his action
constitutes willful misconduct.

(f)  The Plan shall be effective as of the date that the shareholders of the
Company approve the Plan.

 

8



--------------------------------------------------------------------------------

(g)  The Board may amend, suspend or terminate the Plan or any portion thereof
at any time, provided that no amendment shall be granted without shareholder
approval if such approval is necessary to comply with any applicable tax laws or
regulatory requirement.

(h)  Options may not be granted under the Plan after May 31, 2020, but
then-outstanding Options may be exercised in accordance with their terms after
such date.

(i)  To the extent that State laws shall not have been preempted by any laws of
the United States, the Plan shall be construed, regulated, interpreted and
administered according to the other laws of the State of Delaware.

(j)  Options may be granted to employees of the Company who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Board, be necessary or desirable in order to recognize differences in local
law or tax policy. The Board may also impose conditions on the exercise or
vesting of Options in order to minimize the Company’s obligation with respect to
tax equalization for employees on assignments outside their home country.

 

9